Exhibit 10.4

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is effective as of June 1, 2011, by
and between PrivateBancorp, Inc. (the “Company”) and Ralph B. Mandell
(“Consultant”).

RECITALS

WHEREAS, Consultant retired as an employee of the Company effective May 31,
2011;

WHEREAS, Consultant has unique insights and perspectives from 46 years in the
banking industry, including long service as the chief executive officer and a
director of the Company; and

WHEREAS, in order to continue to facilitate the smooth transition of management
and business and client relationships, the Company desires to engage Consultant
over a transition period to be available to provide services as may be requested
from time to time and Consultant is willing to provide such consulting services
as reasonably requested in advance upon the terms and conditions of this
Agreement.

AGREEMENTS

The Company and Consultant hereby agree as follows:

1. Consulting Services.

(a) The Company retains Consultant to consult with and counsel members of
management and other managing directors of the Company or The PrivateBank and
Trust Company (“Bank”) from time to time as reasonably requested by the Company
or the Bank in connection with client relationships, banking services, investor
relations or such other business matters as may be reasonably requested from
time to time, including participation in meetings of the “advisory boards”
established in select geographic markets to the extent requested by senior
management (collectively, “Services”).

(b) Consultant agrees to make himself available during normal business hours as
reasonably requested in advance and to devote his reasonable best efforts
exclusively to the performance of the Services during the term of this
Agreement, it being understood and agreed that Consultant will not provide
services to other banking organizations during the term of this Agreement.

2. Term. This Agreement will commence as of the date set forth above and will
terminate on the earliest to occur of (a) December 31, 2012, (b) the Company’s
receipt of written notice of termination by Consultant, (c) Consultant’s receipt
of written notice of termination by the Company following Consultant’s breach of
this Agreement or his continuing obligations under his employment agreement with
the Company dated December 14, 2007 (as amended), including without limitation
restrictive covenant agreements, or following his removal as a director of the
Company, or (d) Consultant’s Disability or death. For purposes of this
Agreement, “Disability” means Consultant’s inability to carry on his duties
hereunder or as a director of the Company and the Bank, after receipt of medical
advice, as a result of a physical or mental injury or illness or other such
incapacity.

3. Fees; Reimbursement of Expenses. The Company will pay Consultant $15,000 per
month for the Services hereunder. Each such payment will be made in arrears on
or about the last business day of each month during the term of this Agreement.
The Company will also reimburse Consultant for reasonable expenses (including
parking) incurred in connection with providing Services hereunder, such
reimbursement to be made promptly following the Company’s review of expense
reports documented by Consultant in accordance with Company policies and
procedures.



--------------------------------------------------------------------------------

4. Office and Administrative Support. For the Company’s convenience and to
facilitate effective delivery of Services hereunder, the Company will make
available suitable office space for Consultant’s use within its existing
facilities and will provide appropriate administrative support relating to the
provision of Services hereunder.

5. Independent Contractor. Notwithstanding any provision hereof, Consultant is
an independent contractor and is not an employee, agent or partner of the
Company. Consultant will be solely responsible for the manner and work hours in
which the Services are performed under this Agreement. Consultant will not be
eligible to participate in any of the Company’s employee benefit plans, fringe
benefit programs, group insurance arrangements or similar employee programs
(other than as permitted due to his role as a director or prior service as
employee). The Company will not provide workers’ compensation, disability
insurance, Social Security or unemployment compensation coverage or any other
statutory benefit to Consultant, except to the extent such amount or benefit
relates to Consultant’s prior service as an employee of the Company. Consultant
will comply at Consultant’s expense with all applicable United States federal,
state and local laws and regulations required to be fulfilled by independent
contractors. Notwithstanding anything to the contrary set forth herein, as a
retired employee of the Company, Consultant will be eligible to participate in
the Company’s generally applicable post-employment benefit programs and nothing
herein is to be construed as limiting compensation for services as a director.

6. Confidentiality and Non-Use of Proprietary Information.

(a) Consultant recognizes and acknowledges the confidential nature of the
Proprietary Information of the Company and the damage that could result if such
information is disclosed to any third party. “Proprietary Information” means
trade secrets, financial information and other proprietary information
concerning the products, processes, services or business of the Company or of
any clients or prospective clients, which information (i) has not been made
generally available to the public, and is useful or of value to the Company’s
current or anticipated business activities or of those of any client of the
Company; or (ii) has been identified to Consultant as confidential, either
orally or in writing, which information includes, but is not limited to:
computer programs; research and other statistical data and analyses; marketing,
organizational or other research and development, or business plans; personnel
information, including the identity of other employees of the Company, their
responsibilities, competence, abilities and compensation; financial, accounting
and similar records of the Company and/or any fund or account managed by the
Company; current and prospective client lists and information on clients and
their employees; client financial statements, investment objectives, the nature
of their investment portfolios and contractual agreements with the Company,
other personal client information and information concerning planned or pending
investment products, acquisitions or divestitures. Proprietary Information shall
not include information which: (A) is in or hereafter enters the public domain
through no fault of Consultant or (B) is obtained by Consultant from a third
party having the legal right to use and disclose the same.

(b) Consultant agrees not to use any Proprietary Information except in
connection with his duties as a director of the Company and the Bank and his
performance of Services hereunder, nor to disclose any Proprietary Information
except to officers or other employees of the Company with a need to know such
information and when it is appropriate, in the ordinary course of business, to
do so. Upon termination of this Agreement, Consultant shall not, directly or
indirectly, disclose, publish, communicate or use on his behalf or another’s
behalf, any Proprietary Information.

(c) In the event that Consultant is required (in connection with legal
proceedings, by oral motion, interrogatory, request for information or
documents, subpoena, civil investigation, demand or similar process) to disclose
any Proprietary Information, Consultant will provide the Company with prompt
notice of such request so that an appropriate protective order can be sought, if
deemed necessary.

 

-2-



--------------------------------------------------------------------------------

(d) The provisions of this Section 6 will survive the termination of this
Agreement for any reason.

7. Notices. Any and all notices or other communications required or permitted to
be delivered hereunder will be deemed properly delivered if (a) delivered
personally, (b) mailed by first class, registered or certified mail, return
receipt requested, postage prepaid or (c) sent by next-day or overnight mail or
delivery, to the parties as set forth below:

 

If to the Company, to:    PrivateBancorp, Inc.    120 S. LaSalle Street   
Chicago, Illinois 60603    Attention: Jennifer R. Evans, General Counsel If to
Consultant, to:    Ralph B. Mandell    1146 N. Ashland Ave.    River Forest, IL
60305

Either party may change the name and address of the designee to whom notice will
be sent by giving written notice of such change to the other party.

8. Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the undersigned parties, the successors and assigns of the Company
(including, but not limited to, any company which may acquire the stock of the
Company, all or substantially all of the assets or business of the Company or
with or into which the Company may be consolidated or merged) and the heirs,
executors, administrators, legal representatives and assigns of Consultant;
provided, that the rights and obligations of Consultant hereunder may not be
delegated or assigned.

9. Entire Agreement. This Agreement supersedes any former oral agreement and any
former written agreement heretofore executed relating generally to the
consulting relationship of Consultant with the Company, and this Agreement can
only be amended or altered and its provisions can only be waived by an agreement
in writing signed by Consultant and the Company. Other than as stated in the
preceding sentence, this Agreement does not serve to alter or amend any other
agreement between Consultant and the Company or the Bank.

10. Enforceability. This Agreement will be construed and enforced under the laws
of the State of Illinois without giving effect to the principles of conflicts of
laws thereof. If any provision of this Agreement is held invalid or
unenforceable by operation of law or otherwise, such circumstances will not have
the effect of rendering any of the other provisions of this Agreement invalid or
unenforceable.

11. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which will constitute one and the same
instrument. One or more counterparts of this Agreement may be delivered by
facsimile, with the intention that delivery by such means will have the same
effect as delivery of an original counterpart thereof.

 

-3-



--------------------------------------------------------------------------------

The parties have executive this Agreement as of the date first written above.

 

PRIVATEBANCORP, INC.     CONSULTANT:

/s/ Larry D. Richman

   

/s/ Ralph B. Mandell

Larry D. Richman     Ralph B. Mandell President and Chief Executive Officer    

 

-4-